Under date of January 4, 1924, the appellant, Boerner, and the defendant, Northern Timber *Page 17 
Products Company, entered into the following contract:
"This Agreement, made and entered into this 8th day of January, 1924, by and between C.P. Boerner, of Republic, Washington, hereinafter designated as party of the first part and Northern Timber Products Company, a corporation of Spokane, Wash., hereinafter designated as parties of the second part,
"WITNESSETH: That the party of the first part for and in consideration of one dollar to him in hand paid by second party, the receipt thereof is hereby acknowledged, and for the further considerations to be paid to the first party by the second party and more specifically hereinafter mentioned the said first party does hereby grant, bargain, convey and sell to the parties of the second part, their assigns forever all the timber he may produce during the life of this agreement, also for timber designated later on at which time prices will be agreed on, suitable for the purposes hereinafter contemplated, which are standing, laying and being upon the following described lands: (Description)
"It is understood that the conveyance of the legal title to the standing timber is for the purpose of securing the party of the second part for the amount above advanced to the party of the first part. Said party of the first part hereby agrees to go upon said lands and cut all the said timber from thereon, and to manufacture same into products in accordance and pursuant to the specifications herein and when so manufactured to deliver all of the said products on the landing at Republic prior to January 1st, 1925, and to load said products on cars or in workmanlike lumber piles when ordered to do so by party of the second part or further specified in this contract. Western pine to be sorted and piled separate shop from common in a workmanlike manner on a place agreed on — delivery to start at once if possible.
"Title to said timber products shall pass to the party of thesecond part as soon as the same are delivered upon the landing,sidetrack or spur, but this shall not operate to relieve the party of the first part *Page 18 
from payment of taxes and insurance and loading said products on cars at his own expense as provided herein unless otherwise specified in this agreement.
"And for all such material made and delivered according to the specifications and conditions herein, parties of the second part agrees to pay party of the first part the following prices: (statement of sizes, dimensions, quality and prices of lumber and ties to be delivered.)
"And it is further agreed that if the party of the second part is satisfied that the party of the first part is not getting out and delivering the said manufactured timber prior to the time herein specified according to the terms of this agreement the party of the second part may enter into and take teams, mill and outfit, cut, manufacture and deliver the same on their own account or let the contract therefor as they see fit, charging and collecting cost from the party of the first part.
"It is further agreed that any and all supplies and camp outfit of any description whatsoever, which latter means to include in addition to general camp outfit, also all sleighs, harness, mill machinery, etc., and any and all portions of logging outfit furnished by the parties of the second part and charged to the account of the party of the first part shall remain the property of the party of the second part and the title thereto shall not pass until the party of the first part has paid all indebtedness owing to parties of the second part.
"It is further agreed that parties of the second part may withhold any moneys that are due parties of the first part until evidence is furnished by party of the first part, satisfactory to parties of the second part that there are no claims against said timber stumpage or labor and may at their own option pay any of such claims and collect such money from the party of the first part."
There was a provision in the contract with reference to inspection of ties when they were loaded on cars for shipment, not material to the present case which relates to lumber and not to ties. *Page 19 
The contract was signed by both parties, and in the latter part of September, 1927, Boerner shipped, on the order of the Northern Timber Products Co., five cars of lumber to the Long Lake Lumber Company, of Spokane, and three cars of lumber to the Hedlund Lumber  Box Company, of the same place. He took the bills of lading in his own name, and refused to turn them over to the defendant without the payment to him of the purchase price according to the schedule of prices fixed in the contract. The defendant refused to pay the price, and the parties thereupon entered into a stipulation by which it was agreed that the lumber should be sold and the proceeds placed in the hands of a third person to be held by him until the respective rights of the parties thereto could be determined. There was realized from the sale the sum of $1,538.52.
While the money was in the hands of the third person, the respondents, Washington Machinery  Supply Company and State Bank of Buffalo, Minnesota, began separate actions against the defendant, Northern Timber Products Company, to recover upon indebtednesses due them from the defendant, the aggregate amount of which exceeded the sum received from the sale of the lumber. They severally caused writs of garnishment to issue and to be served on the person holding the money. In each of these actions, the defendant appeared and confessed the indebtedness. The appellant, Boerner, intervened in each of the actions, claimed the fund garnisheed and affirmed that the defendant had no claim of any kind upon the fund. The actions were consolidated for trial, and evidence was heard on the respective contentions of the parties. The trial court, at the conclusion of the trial, made formal findings of fact and conclusions of law. It found, in addition to the facts above recited, that *Page 20 
"At the time of such shipments, the intervenor, C.P. Boerner, was not indebted under said contract above mentioned in any sum whatever either to the defendant or to any one else whom the defendant would have been obligated to pay, nor has said intervenor been indebted under said contract at any time since said shipments. That said intervenor retained the bills of lading to said lumber and refused to deliver them to defendant until said lumber was paid for at the prices recited in said agreement above mentioned. That said defendant refused to pay the said intervenor for said lumber."
It further found:
"That the sum of $1,538.52 came into the hands of said J.R. Porterfield as the proceeds of such lumber. That said money was thereafter turned over to E.E. Sargent by said J.R. Porterfield and has since been held by him under the agreement above set out.
"That said lumber was delivered on the spur of the Great Northern Railway at or near Republic, Ferry County, Washington, and became under the terms of the contract, first set forth herein, the absolute property of the Northern Timber Products Company.
"That the money which the garnishee defendant, above named, is holding is money which is and was at all times the absolute property of the Northern Timber Products Company, the defendant herein, and that the intervenor, C.P. Boerner, has no right, title or interest therein.
"That said money, as the property of said Northern Timber Products Company is subject to the garnishments of the plaintiffs."
It concluded as matter of law from the findings that the plaintiffs in the actions were entitled to the fund as the fund of the defendant, and entered a judgment accordingly. The appeal is by the intervenor from the judgment so entered.
[1] Since the appellant took no exceptions to the findings of fact, and does not bring the evidence introduced *Page 21 
at the trial into this court, the only question open to him on the appeal is whether the findings support the judgment.Architectural Decorating Co. v. Nicklason, 66 Wn. 198,119 P. 177; Halferty v. Schmidt, 100 Wn. 304, 170 P. 1018;Smith Co. v. Hardin, 133 Wn. 194, 233 P. 628.
[2] The question whether the facts found support the judgment depends largely upon the proper interpretation of the contract; that is, whether the contract imports a sale and the passing of title to the lumber when delivered at the railroad track or spur from which it was shipped. Upon considering the whole contract, it appears reasonably certain that the appellant, the owner of standing timber, was to cut it into lumber and ties to be delivered to the defendant, a dealer in such manufactured products, to be sold by it in its own name and accounted for from time to time to the extent of the amount due the appellant, that is on an open running account. Because the contract provided for the possible situation of advancements to be made by the defendant to the appellant, the appellant's contention is that the contract was entered into as security for advancements. To us it appears unreasonable to so hold, since there is nothing in the contract that provides for as much as interest on advancements, if any, but only the return of the amount actually furnished, if any. On the contrary, upon a general view of the whole contract, it was manifestly intended that the defendant should have at least a chance to make a profit, and for that purpose it was agreed that the defendant should have title to lumber so that, in putting it on the market, it could do so as the owner. The only provision intended as security to the defendant, according to the terms of the contract, relates to "standing timber." This controversy, however, is not over standing timber but lumber that had been delivered, *Page 22 
concerning which the contract said the "title shall pass" to the defendant as soon as it is delivered "upon the landing, sidetrack or spur," and immediately, as affecting the account between the parties now that title to the lumber had passed and delivery made, the contract reads, "but this shall not operate to relieve the party of the first part from payment of taxes and insurance and loading said products on cars at his own expense, etc." The appellant made no pretense of shipping this lumber of his own motion, evidently because he knew it did not belong to him, but shipped it only when he was ordered and directed to do so by the defendant, the owner. Another provision of the contract is,
"Lumber to be sawed to such thickness and lengths as party of the second part directs from time to time. Lumber in pile on landing to be scaled from time to time and credited to first party up to seventy-five per cent until final shipment."
Still further, the contract says,
"Party of the second part may withhold any moneys that are due party of the first part until evidence is furnished by party of the first part, satisfactory to party of the second part, that there are no claims against said timber stumpage or labor and may at their option pay any such claims and collect such money from party of the first part."
These provisions are all consistent with the agreement that the title to the lumber should pass to the defendant upon its being delivered at the sidetrack or spur, as the contract in so many words provided should be the case, and we do not find in the other provisions of the contract anything inconsistent with that view.
True, the court found that, at the time the lumber was shipped, the appellant was not indebted under the contract in any sum whatever to the defendant, but *Page 23 
that is in no way inconsistent with the passing of title to the lumber under the terms of the contract.
Our opinion is that the findings of fact support the conclusions and judgment of the trial court.
Affirmed.
MACKINTOSH, C.J., MAIN, TOLMAN, and ASKREN, JJ., concur.